Order, Supreme Court, Bronx County, entered December 19, 1973, granting plaintiffs-respondents’ motion to vacate the lien of the Department of Social Services, unanimously reversed, on the law, without costs and without disbursements, and the matter remanded to the Supreme Court, Bronx County, for further proceedings, including a determination as to whether the settlement of the infant’s cause of action included reimbursement for the medical and hospital expenses incurred and, if appropriate, the reasonableness of the asserted lien based upon such assistance. (Montgomery v. Ramos, 44 A D 2d 811.) Concur — McGivern, P. J., Kupferman, Lupiano and Lane, JJ.